DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 22 September 2021, have been entered in full.  Claims 7, 8, 20, 24-29 are canceled. Claims 1, 3, 5, 18, 19, 30, 31 and 34 are amended. New claims 36-39 are added. Claims 1-6, 9-19, 21-23, 30-39 are under examination. 
			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 22 September 2021) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits. 
			Withdrawn Objections And/Or Rejections
The specification is in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations.
The rejection to claim 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, scope of enablement, as set forth at pages 3-7 of the previous Office Action (22 June 2021), is withdrawn in view of the amendment (22 September 2021).
	The rejection to claims 1, 13, 14, 15, and 17 under 35 U,S,C, 102(a)(2) as being anticipated by Han et al. (US 2018/0148491; published 5/31/18, priority date 4/22/15), as set forth at page 10 of the previous Office Action (22 June 2021), is withdrawn in view of the amendment (22 September 2021).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	 Claims 1-6, 9, 11, 16, 18, 19, 21-23, 30-33, 35 (and new claims 36-39) remain under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US 2018/0050085; published 2/22/18, priority date 7/27/16).
	The basis for this rejection is set forth at pages 7-9 of the previous Office Action (22 June 2021). 
APPLICANT’S ARGUMENTS
	Applicant cites case law. Applicant states the independent claims have been amended herein to recite that the “ActRIIB signaling inhibitor is a polypeptide comprising: (a) a fragment of the extracellular domain of ActRIIB, wherein the fragment comprises the amino acid sequence of SEQ ID NO: 9; (b) a linker; and (c) an Fc of an IgG”. Applicant submits that none of the cited references explicitly state a method of treating 
	Applicant respectfully submits that the instant application is directed to myeloproliferative neoplasm-associated myelofibrosis and states that “[m]myeloproliferative neoplasm- (MPN-) associated myelofibrosis is an umbrella term that is used to describe a clonal myeloid neoplasm that can develop directly (primary myelofibrosis (also known as agnogenic myeloid metaplasia, chronic idiopathic myelofibrosis, myelosclerosis with myeloid metaplasia, and idiopathic myelofibrosis)) or evolve from other myeloid neoplasms (polycythemia vera and essential thrombocythemia), and are characterized by bone marrow dysfunction and fibrosis, extramedullary hematopoiesis, and an increased inflammatory state.” Applicant submits that none of the cited references explicitly state myeloproliferative neoplasm-associated myelofibrosis, or explicitly state the subject matter of the instant claims.
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
	1.  The instant specification teaches: Myeloproliferative neoplasm-(MPN-) associated myelofibrosis is an umbrella term that is used to describe a clonal myeloid develop directly (primary myelofibrosis (also known as agnogenic myeloid metaplasia, chronic idiopathic myelofibrosis, myelosclerosis with myeloid metaplasia, and idiopathic myelofibrosis)) or evolve from other myeloid neoplasms (polycythemia vera and essential thrombocythemia), and are characterized by bone marrow dysfunction and fibrosis, extramedullary hematopoiesis, and an increased inflammatory state.
	Kumar et al. teach myelofibrosis as a BCR-ABL1-negative myeloproliferative neoplasm that presents de novo (primary) or may be preceded by polycythemia vera (post-polycythemia vera) or essential thrombocythemia (post-essential thrombocythemia). Kumar et al. teach clinical features include progressive anemia, marked splenomegaly, fibrosis (e.g., bone marrow fibrosis), constitutional symptoms (e.g., fatigue, night sweats, bone pain, pruritus, and cough), and weight loss (para 0002).
	The Examiner notes that phrase “umbrella term” is defined as a grouping of a broad number of diseases or conditions that all fall under a single common category. 	The Examiner maintains that Kumar’s teaching of myelofibrosis falls under the umbrella term of MPN-associated myelofibrosis. 
	2.  Kumar et al. teach administering an ActRIIB antagonist sequence that is 100% identical to instant SEQ ID NO:11 for treatment. See previous Office Action (page 8, last paragraph; 22 June 2021). The Examiner notes that this still applies to instant claims 20-23 and 35. Therefore it has to apply to newly amended claims 1 and 30, because claims 20-23 and 35, depend from claims 1 and 30, respectively. 
	3.  Instant SEQ ID NO:9 is taught as  human ActRIIB soluble (extracellular), processed polypeptide sequence with the N-terminal 6 amino acids of the EC domain 
	Instant SEQ ID NO:11 is taught as processed ActRIIB-Fc fusion protein with the N-terminal 6 amino acids of the EC domain deleted and the C-terminal 3 amino acids  of the EC domain deleted (amino acids 25-131 of SEQ ID NO:14) and with an L79D mutation (see sequence listing in the instant specification). 
	SEQ ID NO:9 is the same sequence as SEQ ID NO:11, except SEQ ID NO:11 has a linker and Fc of an IgG (applies to claims 1, 30 and 31). In addition to teaching a ActIIB antagonist sequence that is 100% identical to SEQ ID NO:11, Kumar et al. teach an ActIIB antagonist sequence that is 100% identical to SEQ ID NO:9 (applies to claims 36-39). See below, Sequence Search Result A. 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.


Claims 1, 13, 14, 15, 17, 20-23 (and new claim 36) remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US 2017/0274077; published 9/28/17, priority date 11/14/15). 
The basis for this rejection is set forth at pages 9-10 of the previous Office Action (22 June 2021). 
APPLICANT’S ARGUMENTS

	Applicant’s arguments have been fully considered but are not found persuasive for the reasons discussed above. It is also noted that in addition to teaching an ActIIB antagonist sequence that is 100% identical to SEQ ID NO:11, Kumar et al. teach a an ActIIB antagonist sequence that is 100% identical to SEQ ID NO:9 (applies to claim 36). See below, Sequence Search Result B.
 The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 10, 11 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0050085; published 2/22/18, priority date 7/27/16) in view of Bartoszko et al. (Comparison of the Impact of Two Different Definitions of Red-Cell Transfusion Dependence on the Natural History of Myeloproliferative Neoplasm (MPN)-Associated Myelofibrosis (MF). Blood, Vol. 124, No. 21; Dec 6 2014).
The basis for this rejection is set forth at pages 11-14 of the previous Office Action (22 June 2021).
APPLICANT’S ARGUMENTS
	Applicant reiterates the arguments that were discussed above regarding the term “myeloproliferative neoplasm- (MPN-) associated myelofibrosis” and amending the claims to now recite “SEQ ID NO:9, a linker and an Fc of an IgG”. 
	Applicant argues that although unnecessary, Applicant submits evidence of unexpected results of the methods recited in the instant claims sufficient to rebut the obviousness rejection. Applicant cites case law and argues that the Office is required to consider all such evidence, including unexpected results submitted by the Applicant.
	Applicant submits that as of the priority date of this application there is no US Food and Drug Administration approved therapy for anemia with or without RBC-transfusion dependence in persons with myeloproliferative neoplasm-associated myelofibrosis. Applicant cites Tefferi et al. Leukemia volume 31, pages 896-902 (2017). Applicant argues as such, there is a strong need in the field to identify treatment for anemia in subjects with myeloproliferative neoplasm-associated myelofibrosis. 
Applicant submits references that disclose the benefits of an ActRIIB signaling inhibitor comprising: (a) a fragment of the extracellular domain of ActRIIB, wherein the fragment comprises the amino acid sequence of SEQ ID NO: 9; (b) a linker; and (c) an Fc of an IgG (or Luspatercept) in subjects with myelofibrosis-associated anemia. Applicant cites Gerds et al., “A Phase 2 Study of Luspatercept in Patients with Myelofibrosis-Associated Anemia” Blood (2019) (“Gerds I’); Gerds et al., “2992 Duration of Response to Luspatercept in Patients (Pts) Requiring Red Blood Cell (RBC) Transfusions with Myelofibrosis (MF) — Updated Data from the Phase 2 ACE-536-MF-001 Study” 624. Hodgkin Lymphoma and T/NK Cell Lymphoma— Clinical Studies: Poster 
Applicant submits that both the initial results from Gerds I and the longer-term findings from Gerds II show that Luspatercept is effective and durable in subjects with myelofibrosis. Applicant argues that in addition, a quarter of subjects receiving transfusions achieved more than one >_ 12-wk episode of RBC-TI response with Luspatercept. Applicant argues that the incidence of grade 3-4 treatment-related adverse events was low. The results summarized in Gerds II are illustrated in the Slides.
	Applicant’s arguments regarding the FDA and unexpected results have been fully considered but are not found persuasive for the following reasons:
	The FDA not having an approved therapy for anemia with or without RBC-transfusion dependence in persons with myeloproliferative neoplasm-associated myelofibrosis as of the priority date of this application does not mean the differences between the claimed invention and the prior art are such that the claimed invention as a whole would not have been obvious before the effective filing date of the claimed invention. 
As was stated above, Kumar’s teaching of myelofibrosis falls under the umbrella term of MPN-associated myelofibrosis. Kumar et al. teach ActIIB antagonist sequences that are 100% identical to SEQ ID NO:9 and SEQ ID NO:11. Kumar et al. teach administering ActRIIB antagonists for treating, or reducing the progression rate and/or severity of myelofibrosis or one or more complications of myelofibrosis (extramedullary 
Kumar et al. do not define transfusion dependent or transfusion independent based on the number of received red blood units prior to treatment. 
Bartoszko et al. teach that the current definitions of red-cell transfusion dependence (TD) for myeloproliferative neoplasm (MPN)-Associated Myelofibrosis (MF) are based on expert opinion. Bartoszko et al. teach red-cell TD was defined according to IWG-MRT 2006 criteria (Tefferi et al. Blood, 2006), and on the results of the expert consensus RAND-Delphi panel (Gale et al. Leukemia Research, 2011). 
The second reference was used because it teaches the definition of what is considered red-cell transfusion dependent and independent for myeloproliferative neoplasm (MPN)-Associated Myelofibrosis patients based on received red blood cell units.   Knowing a patient’s transfusion status would be important before beginning treatment. 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
	 

Claims 30 and 34 remain rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0050085; published 2/22/18, priority date 7/27/16) in view of Nguyen et al. (FDA-approved ruxolitinib in patients with myelofibrosis: The Stanford experience. Blood, (16 Nov 2012) Vol. 120, No. 21. Abstract Number: 1747).

.APPLICANT’S ARGUMENTS
Applicant combines the arguments discussed above in the maintained rejection of claims 1, 9, 10, 11 and 12 under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0050085; published 2/22/18, priority date 7/27/16) in view of Bartoszko et al. (Comparison of the Impact of Two Different Definitions of Red-Cell Transfusion Dependence on the Natural History of Myeloproliferative Neoplasm (MPN)-Associated Myelofibrosis (MF). Blood, Vol. 124, No. 21; Dec 6 2014) and applies it to the instant rejection.
	Applicant’s arguments have been fully considered but are not found persuasive for the reasons discussed above.
	The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.


			Conclusion
		No claims are allowed. 

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       
	
/R.M.D/Examiner, Art Unit1647
11/9/2021                                                                                                                                                                                                        
	
	
	
	
	

 

SEQUENCE SEARCH RESULT A
This page gives you Search Results detail for the Application 16621866 and Search Result 20211007_160509_us-16-621-866a-9.minpct95.rapbm. 



Title:          US-16-621-866A-9
Perfect score:  628
Sequence:       1 ETRECIYYNANWELERTNQS..........RFTHLPEAGGPEVTYEPPPT 107

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       25438615 seqs, 4885303631 residues
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
 
    33     628  100.0    107  16  US-15-660-421-54           Sequence 54, Appl

 
 
	
RESULT 33
US-15-660-421-54
; Sequence 54, Application US/15660421
; Publication No. US20180050085A1
; GENERAL INFORMATION
;  APPLICANT: ACCELERON PHARMA INC.
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR TREATING MYELOFIBROSIS
;  FILE REFERENCE: 1848179-0002-111-101
;  CURRENT APPLICATION NUMBER: US/15/660,421
;  CURRENT FILING DATE: 2017-07-26
;  PRIOR APPLICATION NUMBER: 62/367,289
;  PRIOR FILING DATE: 2016-07-27
;  NUMBER OF SEQ ID NOS: 74
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 54
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-15-660-421-54

  Query Match             100.0%; Score 628; DB 16; Length 107;
  Best Local Similarity   100.0%;  
  Matches 107; Conservative    0; Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCWDDDFNC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCWDDDFNC 60

Qy         61 YDRQECVATEENPQVYFCCCEGNFCNERFTHLPEAGGPEVTYEPPPT 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDRQECVATEENPQVYFCCCEGNFCNERFTHLPEAGGPEVTYEPPPT 107	
	
	
	
SEQUENCE SEARCH RESULT B	
This page gives you Search Results detail for the Application 16621866 and Search Result 20211007_160509_us-16-621-866a-9.minpct95.rapbm. 


Title:          US-16-621-866A-9
Perfect score:  628
Sequence:       1 ETRECIYYNANWELERTNQS..........RFTHLPEAGGPEVTYEPPPT 107

                                    SUMMARIES
                 %

   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    26     628  100.0    107  16  US-15-343-757-65           Sequence 65, Appl

	
RESULT 26
US-15-343-757-65
; Sequence 65, Application US/15343757
; Publication No. US20170274077A1
; GENERAL INFORMATION
;  APPLICANT: ACCELERON PHARMA INC.
;  TITLE OF INVENTION: METHODS FOR INCREASING RED BLOOD CELL LEVELS AND TREATING
;  TITLE OF INVENTION:INEFFECTIVE ERYTHROPOIESIS
;  FILE REFERENCE: 1848179-0002-093-101
;  CURRENT APPLICATION NUMBER: US/15/343,757
;  CURRENT FILING DATE: 2016-11-04
;  PRIOR APPLICATION NUMBER: 62/251,024
;  PRIOR FILING DATE: 2015-11-04
;  NUMBER OF SEQ ID NOS: 90
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 65
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-15-343-757-65

  Query Match             100.0%;  Score 628;  DB 16;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCWDDDFNC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCWDDDFNC 60

Qy         61 YDRQECVATEENPQVYFCCCEGNFCNERFTHLPEAGGPEVTYEPPPT 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDRQECVATEENPQVYFCCCEGNFCNERFTHLPEAGGPEVTYEPPPT 107